Name: Commission Regulation (EEC) No 3190/87 of 23 October 1987 on the supply of refined rapeseed oil to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 304/ 14 Official Journal of the European Communities 27. 10 . 87 COMMISSION REGULATION (EEC) No 3190/87 of 23 October 1987 on the supply of refined rapeseed oil to the International Committee of the Red Cross (ICRC) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 10 February 1986 on the supply of food-aid to ICRC, the Commission allocated to the latter organization 300 tonnes of refined rapeseed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is . necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rapeseed oil to ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1987. For the Commission Frans ANDRIESSEN Vice-President 42, 12. 2. 1987, p . 54 . (') OJ No L 370, 30. 12 . 1986, p . 1 and corrigendum OJ No L O OJ No L 136, 26 . 5 . 1987, p. 1 . (3) OJ No L 204, 25 . 7. 1987, p. 1 . 27 . 10 . 87 Official Journal of the European Communities No L 304/ 15 ANNEX LOT A 1 . Operation No (') : 951 /87 2 . Programme : 1986 3 . Recipient : ICRC 4. Representative of the recipient (2) : DelegaciÃ ³n del CICR, Apartado 2005, Managua/Nicaragua  Telex 2268 CICR NIC 5. Place or country of destination : Nicaragua 6. Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 100 tonnes net 9 . Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of one litre or one kilogram  shipment to take place in 20-foot containers  the cans must be stamped with a red cross 10 x 10 centimetres in size and carry the following wording : 'ACTION N ° 951 /87 / NI-63 / ACEITE VEGETAL / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / MANAGUA VIA CORINTO' 11 . Method of mobilization : Community market 12. Stage of supply : free at destination  Managua 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Corinto 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 9 December 1987 to 5 January 1988 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 10 November 1987, not later than 12 noon . Tenders shall be valid until 12 midnight on 11 November 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 November 1987, not later than 12 noon . Tenders shall be considered valid until 12 midnight on 25 November 1987 (b) period for making the goods available at the port of shipment : 23 December 1987 to 19 January 1988 (c) deadline for the supply : 15 February 1988 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders f) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 304/ 16 Official Journal of the European Communities 27. 10 . 87 LOT B 1 . Operation No ('): 953/87 2. Programme : 1986 3 . Recipient : ICRC 4. Representative of the recipient (2) : ComitÃ © Internacional da Cruz Vermelha (CICV), c/o Manica Freight Services , BEIRA, Rep. Popular de MoÃ §ambique  Tel . 230 88 5 . Place or country of destination : Mozambique 6. Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 200 tonnes net 9 . Number of lots : one 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of one litre or one kilogram,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover,  the cans must carry the following wording : 'ACTION N ° 953/87 / MZ-22 / OLEO VEGETAL / DONATIVO DA COMUNIDADE ECONO ­ MICA EUROPEIA / BEIRA' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Beira 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9 December 1987 to 5 January 1988 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 10 November 1987, not later than 12 noon . Tenders shall be valid until 12 midnight on 11 November 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24 November 1987, not later than 12 noon . Tenders shall be considered valid until 12 midnight on 25 November 1987 (b) period for making the goods available at the port of shipment : 23 December 1987 to 19 January 1988 (c) deadline for the supply : 15 February 1988 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer :  27. 10 . 87 Official Journal of the European Communities No L 304/ 17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Lot A : M. Boselli , Quinta Bienvenida, Calle ColibrÃ ­ , Valle Arriba, Apartado 67076, Las Americas 1061 A, Caracas  telex 27298 COMEU VC, Lot B : M. Marongiu, Avenida do Zimbabwe 522/533 , Maputo  Telex 6-146 CCE MO. (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin ,  health certificate . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 .